Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objections to the Drawings
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Claim Objections
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Rejections under 35 U.S.C. §112
The applicant’s amendments are sufficient to overcome the previous rejection which is consequently withdrawn. However, as indicated below, the amendments also introduced new issues of clarity.

Rejections under 35 U.S.C. §103
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive.

Rajkumar fails to disclose, in response to a scanning of the computer-readable indicium by using the first computing device causing the first computing device to be directed to the particular service, causing display of a consent interface within the particular service on the first computing device as recited in amended Claim 1. Rajkumar describes a framework for managing privacy settings for a user having multiple devices, without storing personally identifiable information (PII) associated with the user. See Col. 4, lines 14-18 of Rajkumar. Rajkumar does describes a privacy opt out interface (See Fig. 2J) that can be used for managing privacy settings for multiple devices. Id. column 16, line 66 to column 17, line 2 and 29 — 39. But Rajkumar explains that the privacy opt out interface is presented to the user upon user selection of one or more controls from another privacy setting interface (see Col. 16, lines 61 — 65 of Rajkumar), which does not teach or suggest causing display of a consent interface in response to the scanning of computer-readable indicium. (bridging pp. 13-14)
Furthermore, Rajkumar describes a global privacy management interface that can be presented upon user selection of an option from a preference settings menu or selection of one or more controls from another privacy setting interface. See Col. 14, lines 24 — 28, Col. 16, lines 59 - 65, and column 23, lines 4 — 6 of Rajkumar. But these interfaces are not presented in response to the scanning of computer-readable indicium. Thus, Applicant respectfully submits Rajkumar fails to disclose, in response to a scanning of the computer-readable indicium by using the first computing device causing the first computing device to be directed to the particular service, causing display of a consent interface within the particular service on the first computing device as recited in amended Claim 1. (bridging pp. 12-14)

The examiner respectfully disagrees. As indicated below Raleigh explicitly teaches displaying an interface in response to scanning a computer-readable indicium (e.g. fig. 15, col. 28, lines 38-42 “screen 2815 that may be presented by the master device after the subscriber has entered the information”) accordingly, it would have been obvious to display Rajkumar’s interface (e.g. Fig. 2J) in response to scanning the indicium (e.g. Raleigh col. 27, lines 61-65 “a bar code, a quick response (QR) code”, Rajkumar col. 16, lines 61-65 “presented in some other way”).

Raleigh describes associating more than one device with a particular service account to realize benefits that can include simplifying billing for the service provider and subscriber and reducing service costs for the subscriber. See Col. 12, lines 7 — 13 of Raleigh. Column 27, lines 48 — 52 of Raleigh disclose adding a device to a master service account. Here, a “master” device is used in establishing a master service account and configuring payment options, and a subscriber is then able to add “child” devices to the master service account and create a device group. See Col. 27, lines 6 — 29 of Raleigh. As explained in column 27, lines 48 — 52 of Raleigh, a child device can present information that enables the subscriber to “link” Ce, pair, associate, etc.) the child device with the master device and to add the child device to the master service account. A screen such as the one shown in FIG. 14, which Examiner Mitchell cited as relevant to the proposed amendment during the Examiner Interview, may be presented on the master device when a subscriber attempts to link a child device to the master device and master service account. See Col. 28, lines 11 - 23 of Raleigh. The screen instructs the subscriber to enter the information that enables the subscriber to link the child device to the master device and the subscriber may do so by using the master device to scan the information presented through the child device via a barcode, QR. code, or alphanumeric string displayed on the child device. Id. (pg. 14, last par.)
However, the QR code described in Raleigh is different from the claimed “causing display of a consent interface within the particular service on the first computing device.” For instance, the QR code described in Raleigh is simply used to provide information to the master computing device so that the user does not need to enter the information manually. As explained in column 28, lines 15 — 33 of Raleigh: …
A scannable barcode, QR code, or alphanumeric code displayed on the child device in Raleigh for transferring information to a master device does not provide “causing display of a consent interface within the particular service on the first computing device,” as recited in claim 1. Therefore, Raleigh fails to overcome the deficiencies of Rajkumar. 

Claim 1 recites only that the “consent interface provides a selectable mechanism to apply the privacy-related user consent preferences”. Raleigh’s interface (e.g. Fig. 15) provides a selectable mechanism to apply the preferences (i.e. “Add Now” button). Accordingly, in combination with Rajkumar it would have been obvious to provide a “consent interface … to apply the privacy-related user consent preferences” (e.g. Raleigh Fig. 15 “Add Now”, Rajkumar col. 16, line 66-col. 17, line 2 “the privacy opt out interface”) in response to the scanning.

Applicant has not argued the remaining claims separately.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 12-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 12-13 and 15 depend from “Claim 8”. Claim 8 has been canceled accordingly the claims as presented do not particularly and distinctly point out the intended subject matter. For the purposes of this examination the claims will be treated as dependent on claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,978,158 to Rajkumar et al. (Rajkumar) in view of US 9,571,559 to Raleigh et al. (Raleigh) in view of US 10,019,591 to Beguin (Beguin).

Claim 1: Rajkumar discloses a system comprising: 

a processing device communicatively coupled to the non-transitory computer-readable medium (see e.g. Fig. 4, 402), 
wherein, the processing device is configured to execute the instructions and thereby perform operations comprising: 
receiving, via a first computing device being used to access a particular service, privacy-related user consent preferences for the particular service to process personal data on the first computing device (col. 4, lines 14-18 “managing privacy settings for, a user”); 
receiving a session request for the particular service from a second computing device (col. 4, lines 23-26“when the user logs into the service form a second different device”); and 
in response to receiving the session request: 
facilitating application of the privacy- related user consent preferences to the session of the particular service being performed on the second computing device (col. 4, lines 29-32 “creating a linking or association between the devices”).

Rajkumar does not explicitly disclose:
in response to receiving the session request: 

in response to a scanning of the computer-readable indicium by using the first computing device causing the first computing device to be directed to the particular service;
causing display of a consent interface within the particular service on the first computing device, wherein the consent interface provides a selectable mechanism to apply the privacy-related user consent preferences to the second computing device; and 
in response to receiving an indication of a selection of the selectable mechanism, facilitating application of the privacy- related user consent preferences

Raleigh teaches:
causing a computer-readable indicium to display via the second computing device, wherein the computer-readable indicium identifies the session request (col. 27, lines 48-52 “The child device presents information that enables the subscriber to “link” … the child devices with the master device”); and 
in response to a scanning of the computer-readable indicium by using the first computing device (col. 28, lines 15-23 “using the master device to scan the information“) causing the first computing device to be directed to the particular 
causing display of a consent interface within the particular service on the first computing device, wherein the consent interface provides a selectable mechanism to apply the account related preferences to the second computing device (fig. 15, col. 28, lines 38-42 “a representative screen 2815 that may be presented by the master device after the subscriber has entered the information … allows the child device to be linked … completes the joining process by selecting “Add now.””); and 
in response to receiving an indication of a selection of the selectable mechanism, facilitating application of the account related user preferences (fig. 15, col. 28, lines 38-42 “a representative screen 2815 that may be presented by the master device after the subscriber has entered the information … allows the child device to be linked … completes the joining process by selecting “Add now.””).

It would have been obvious at the time of filing to display a consent interface on the first computing device (Raleigh Fig. 15) and apply the one or more privacy-related consents (Rajkumar col. 4, lines 14-18 “privacy settings for, a user”) in response scanning via the first device a computer-readable indicium (Raleigh col. 28, lines 15-23 “using the master device to scan the information“) and receiving a selection (Raleigh col. 28, lines 38-42 “by selecting “Add now.””). Those of ordinary skill in the art would have been motivated to do so as a known 

Rajkumar and Raleigh do not teach:
in response to receiving the session request: 
receiving an indication that the first computing device is proximate to the second computing device; 
in response to receiving the indication that the first computing device is proximate to the second computing device causing a computer-readable indicium to display via the second computing device.

Beguin teaches 
receiving an indication that a first computing device is proximate to a second computing device (col. 3, lines 28-30 “The first device 102a may identify (120) … device(s) in proximity to the first device”); 
in response to receiving the indication that the first computing device is proximate to the second computing device causing a computer-readable indicium to display via the second computing device (e.g. col. 3, lines 28-30 “device(s) to share with”, see e.g. fig. 1).



Claim 2: Rajkumar, Raleigh and Beguin teach the system of Claim 1, wherein the operations further comprise, before facilitating the application of the privacy-related user consent preferences to the second computing device, confirming the identity of a user of the second computing device via the first computing device (Raleigh col. 36, lines 35-45 “verifies … that the subscriber associated with Master Device 100A has permission … by verifying a username and/or password”).

Claim 4: Rajkumar, Raleigh and Beguin teach the system of Claim 1, wherein the computer-readable indicium, when scanned by the first computing device, is configured to facilitate automatically tying the session on the second computing device with a particular data subject (Rajkumar col. 4, lines 29-32 “creating a linking or association between the devices”).

Claim 5: Rajkumar, Raleigh and Beguin teach the system of Claim 4, wherein the operations further comprise, in response to scanning the computer-readable indicium using the first 

Claim 19: Rajkumar and Raleigh teach the method of Claim 16, but do not explicitly teach wherein the computer-readable indicium is provided on the consent extension interface on the second computing device at least partially in response to detecting the first computing device in proximity to the second computing device.

Beguin teaches:
initiating a device interaction in response to detecting the first computing device in proximity to the second computing device (col. 3, lines 28-38 “identify device(s) in proximity to the first device 102a”).

It would have been obvious at the time of filing to receive an indication that the first device is proximate to a second device (Beguin col. 3, lines 28-30 “identify device(s) in proximity to the first device”) and in response display a computer-readable indicium (Raleigh col. 27, lines 48-52 “presents information”). Those of ordinary skill in the art would have been motivated to do so as a means of identifying and initiating the transaction with the second device (see e.g. col. 28, lines 25-28 “the master device in proximity to the child device to allow near-field communication transfer”).

Claim 25: Rajkumar and Raleigh teach the method of Claim 24, but do not explicitly teach wherein the computer-scannable code is provided on the consent extension interface on the second computing device at least partially in response to detecting the first computing device in proximity to the second computing device.

Beguin teaches:
initiating a device interaction in response to detecting the first computing device in proximity to the second computing device (col. 3, lines 28-38 “identify device(s) in proximity to the first device 102a”).

It would have been obvious at the time of filing to receive an indication that the first device is proximate to a second device (Beguin col. 3, lines 28-30 “identify device(s) in proximity to the first device”) and in response display a computer-readable indicium (Raleigh col. 27, lines 48-52 “presents information”). Those of ordinary skill in the art would have been motivated to do so as a means of identifying and initiating the transaction with the second device (see e.g. col. 28, lines 25-28 “the master device in proximity to the child device to allow near-field communication transfer”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,978,158 to Rajkumar et al. (Rajkumar) in view of US 9,571,559 to Raleigh et al. (Raleigh) in view of US 101,019,591 to Beguin (Beguin) in view of US 8,683,502 to Shkedi et al. (Shkedi).

Claim 3: Rajkumar, Raleigh and Beguin teach system of Claim 1, wherein the computer-readable indicium is a bar code that, when scanned, is configured to provide information associated with the session of the particular service to facilitate display of the consent interface (Raleigh col. 27, lines 61-65 “information that allows the subscriber to link the child device … is a bar code”).

Rajkumar, Raleigh and Beguin do not explicitly teach the information is a uniform resource locator.

Shkedi teaches a bar code that, when scanned, is configured to provide a uniform resource locator associated with an account (col. 10, lines 51-65 “the barcode, which encodes a uniform resource locator … indicates an online site … an identifier or pseudonym for the television subscriber’s STB”).

It would have been obvious at the time of filing to display and scan a barcode providing a uniform resource locator associated with the service (Shkedi col. 10, lines 51-65 “the barcode, which encodes a uniform resource locator”). Those of ordinary skill in the art would have been motivated to do so as an alternate means of identifying the account (see e.g. Shkedi lines 51-65 “establishing an electronic association”, Raleigh col. 28, lines 5-10 “many types and forms of information”). 

Claims 7, 9, 12-18, 23-24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,978,158 to Rajkumar et al. (Rajkumar) in view of US 9,571,559 to Raleigh et al. (Raleigh).

Claim 7: Rajkumar discloses a system comprising: 
a non-transitory computer-readable medium storing instructions (see e.g. Fig. 4, 404); and
a processing device communicatively compiled to the non-transitory computer-readable medium (see e.g. Fig. 4, 402),
wherein, the processing device is configured to execute the instructions and thereby perform operations comprising: receiving, via a fist computing device privacy-related consent preferences for a particular service to process personal data on the first computing device (col. 4, lines 14-18 “managing privacy settings for, a user”); and 
in response to receiving a request, automatically facilitating an extension of the privacy-related consent preferences to cover the particular service processing the personal data on the second computing device (col. 4, lines 29-32 “creating a linking or association between the devices”).

Rajkumar does not disclose:
receiving a code identifying a session request for the particular service form the first computing device, wherein the first computing device (i) obtains the code form a second computing device that is requesting to begin a session of the particular service 
causing display of the privacy-related consent preferences via a consent interface within the particular service on the first computing device;
receiving a request originating from the consent interface to extend the privacy-related consent preferences to the second computing device; and 
in response to receiving the request, automatically facilitating an extension of the privacy-related consent preferences.

Raleigh teaches:
receiving a code identifying a session request for the particular service from the first computing device (col. 28, lines 15-23 “using the master device to scan the information“), wherein the first computing device (i) obtains the code form a second computing device that is requesting to begin a session of the particular service on the second computing device (col. 27, lines 48-52 “The child device presents information that enables the subscriber to “link” … the child devices with the master device”) and (ii) as a result of receiving the code, is directed to the particular service and provides the code (fig. 15, col. 28, lines 38-42 “a representative screen 2815 that may be presented by the master device after the subscriber has entered the information … allows the child device to be linked … completes the joining process by selecting “Add now.””);
causing display of the account related preferences via a consent interface within the particular service on the first computing device (fig. 15, col. 28, lines 
receiving a request originating from the consent interface to extend the preferences to the second computing device (col. 28, lines 38-42 “completes the joining process by selecting “Add now.””); and 
in response to receiving the request, automatically facilitating an extension of the consent preferences (col. 28, lines 38-42 “allows the child device to be linked”).

It would have been obvious at the time of filing to display a consent interface on the first computing device (Raleigh Fig. 15) and apply the one or more privacy-related consents (Rajkumar col. 4, lines 14-18 “privacy settings for, a user”) in response scanning via the first device a computer-readable indicium (Raleigh col. 28, lines 15-23 “using the master device to scan the information“) and receiving a selection (Raleigh col. 28, lines 38-42 “by selecting “Add now.””). Those of ordinary skill in the art would have been motivated to do so as a known means of confirming/authenticating the association which would have produced only the expected results (e.g. Raleigh col. 28, lines 47-56 “successfully added a new device to the master service account”, Rajkumar col. 4, lines 29-32 “creating a linking or association between the devices”).

Claim 9: Rajkumar and Raleigh teach the system of Claim 8, wherein the code is obtained by the first computing device scanning a computer-readable indicium displayed on a user interface 

Claim 12: Rajkumar and Raleigh teach the system of Claim 8, wherein automatically facilitating the extension of the privacy-related consent preferences to cover the particular service processing the personal data on the second computing device comprises transmitting the privacy-related consent preferences to the second computing device (Rajkumar col. 14, lines 36-40 “Information presented in the privacy interface 256a”).

Claim 13: Rajkumar and Raleigh teach the system of Claim 8, wherein the first computing device obtains the code from the second computing device via wireless transmission (Raleigh col. 28, lines 25-28 “allow … some other wireless information transfer to occur”).

Claim 14: Rajkumar and Raleigh teach the system of Claim 13, wherein the wireless transmission comprises at least one of a transmission via Bluetooth wireless technology standard or transmission via near field communication protocols (Raleigh col. 28, lines 25-28 “allow a near-field communication transfer”).

Claim 15: Rajkumar and Raleigh teach the system of Claim 8, wherein the code is an alphanumeric code (Raleigh col. 27, lines 61-65 “the information ... is … a sequence of alphanumeric characters”).

Claim 16: Rajkumar discloses a method comprising: 
receiving, from a user via a second computing device, a request to initiate a service involving an entity and the user, the second computing device not being associated with privacy-related consent data related to the service processing personal data for the user (col. 4, lines 23-26“when the user logs into the service form a second different device”); 
providing, by the computing hardware, a consent interface for display within the service on the first computing device (fig. 2J, 280), wherein the consent interface comprises a privacy information section comprising privacy and consent information regarding the personal data (e.g. Fig. 2J, 284), a plurality of privacy consent options (e.g. Fig. 2J, 286d, 286e), and a save selector configured to submit the privacy-related consent data upon selection by the user (Fig 2J, “Save Settings”); and 
in response to receiving an indication, associating, by the computing hardware, the second computing device with the privacy-related consent data for the user so that the privacy-related consent data applies to the second computing device (col. 4, lines 29-32 “creating a linking or association between the devices”).

Rajkumar does not disclose:
at least partially in response to receiving the request, providing a computer-readable indicium for display on a consent extension interface on the second computing device;
receiving, by computing hardware, authentication of the computer-readable indicium identifying the request from the first computing device being directed to the service, wherein the first computing device is directed to the service as a result of scanning the computer-
at least partially in response to receiving the authentication; 
providing, by the computing hardware, a consent interface for display within the service on the first computing device; and
receiving, by the computing hardware, an indication of a selection of the save selector. 

Raleigh teaches:
at least partially in response to receiving the request, providing a computer-readable indicium for display on an extension interface on the second computing device (col. 27, lines 48-52 “The child device presents information that enables the subscriber to “link” … the child devices with the master device”);
receiving, by computing hardware, authentication of the computer-readable indicium identifying the request from the first computing device being directed to the service, wherein the first computing device is directed to the service as a result of scanning the computer-readable indicium using the first computing device and the first computing device is associated with the account-related data for the user (col. 28, lines 15-23 “using the master device to scan the information“); and 
at least partially in response to receiving the authentication; 
providing, by the computing hardware, an interface for display within the service on the first computing device (fig. 15, col. 28, lines 38-42 “screen 2815 that may be 
receiving, by the computing hardware, an indication of a selection of the save selector (col. 28, lines 38-42 “selecting “Add now.””). 

It would have been obvious at the time of filing to apply the one or more privacy-related consents (Rajkumar col. 4, lines 14-18 “privacy settings for, a user”) in response to scanning via the first device a computer-readable indicium (Raleigh col. 28, lines 15-23 “using the master device to scan the information“). Those of ordinary skill in the art would have been motivated to do so as a known means of confirming/authenticating the association which would have produced only the expected results (e.g. Raleigh col. 28, lines 47-56 “successfully added a new device to the master service account”, Rajkumar col. 4, lines 29-32 “creating a linking or association between the devices”).
Further it would have also been obvious at the time of filing to provide a consent interface comprising privacy information (e.g. Rajkumar Fig. 2J, 280) in response to receiving the authentication (e.g. Raleigh col. 28, lines 15-23 “using the master device to scan the information“). Those of ordinary skill in the art would have been motivated to do so in order to allow the user to “view and control privacy settings” when the device is linked (see e.g. Rajkumar col. 16, line 66-col. 17, line 5, Raleigh col. 28, lines 38-42 “completes the joining process”).

Claim 17: Rajkumar and Raleigh teach the method of Claim 16 further comprising receiving the privacy-related consent data from the user via the first computing device (e.g. Rajkumar col. 23, lines 4-6 “A global privacy management interface is provided (372)”).

Claim 18: Rajkumar and Raleigh teach the method of Claim 16, wherein the computer-readable indicium comprises a QR code, an image, or an alphanumeric code (Raleigh col. 27, lines 61-65 “the information … is a bar code, a quick response (QR) code, or a sequence of alphanumeric characters”)[.]

Claim 23: Rajkumar and Raleigh teach the method of Claim 16, wherein the service involving the entity and the user comprises at least one of: (1) a software application associated with the entity (e.g. Fig. 1, Privacy Management System 115); or (2) a website associated with the entity (e.g. Rajkumar Fig. 1, Websites 104).

Claim 24: Rajkumar discloses a method comprising: 
receiving via a first computing device, privacy-related consent data corresponding to consent for a service to process personal data associated with a user (col. 4, lines 14-18 “managing privacy settings for, a user”); 
storing the privacy-related consent data as first device consent data, the first device consent data comprising an association of the first device consent data with the user (col. 4, lines 14-18 “managing privacy settings for, a user”); and 

in response to receiving a request to associate the first device consent data from the user with the second computing device as second device consent data, storing the first device consent data as second device consent data, the second device consent data comprising an association of the second computing device consent data with the user (col. 4, lines 29-32 “creating a linking or association between the devices”, e.g. col. 11, lines 39-41 “adding the second public key to the set of public keys … 214a”).

Rajkumar does not disclose:
providing a computer-scannable code identifying the request on a consent extension interface on the second computing device; 
in response to a scanning of the computer-scannable code using the first computing device, directing the first computing device to the service;
receiving, by computing hardware, authentication of the computer-scannable code from the first computing device; 
in response to receiving the authentication and the first computing device facilitating, by the computing hardware, a display of the first device consent data to the user on a consent interface within the service on the first computing device; 
after facilitating the display of the first device consent data to the user, receiving, by the computing hardware, a request originating from the consent interface to 

Raleigh teaches:
providing a computer-scannable code identifying the request on an extension interface on the second computing device (col. 27, lines 48-52 “The child device presents information that enables the subscriber to “link” … the child devices with the master device”); 
in response to a scanning of the computer-scannable code using the first computing device, directing the first computing device to the service (col. 28, lines 15-23 “using the master device to scan the information“);
receiving, by computing hardware, authentication of the computer-scannable code from the first computing device (col. 28, lines 15-23 “using the master device to scan the information“); 
in response to receiving the authentication and the first computing device facilitating, by the computing hardware, a display of the first device account data to the user on an interface within the service on the first computing device (fig. 15, col. 28, lines 38-42 “a representative screen 2815 that may be presented by the master device after the subscriber has entered the information”); 
after facilitating the display of the first device account data to the user, receiving, by the computing hardware, a request originating from the interface to associate the first device account data with the second computing device as second 

It would have been obvious at the time of filing to apply the one or more privacy-related consents (Rajkumar col. 4, lines 14-18 “privacy settings for, a user”) in response to scanning via the first device a computer-readable indicium (Raleigh col. 28, lines 15-23 “using the master device to scan the information“). Those of ordinary skill in the art would have been motivated to do so as a known means of confirming/authenticating the association which would have produced only the expected results (e.g. Raleigh col. 28, lines 47-56 “successfully added a new device to the master service account”, Rajkumar col. 4, lines 29-32 “creating a linking or association between the devices”).

Claim 26: Rajkumar and Raleigh teach the method of Claim 24, wherein the consent interface on the first computing device comprises a privacy information section comprising privacy and consent information regarding the personal data, a plurality of privacy consent options, and a save selector configured to submit the privacy-related consent data upon selection by the user (see e.g. Rajkumar fig. 2J, Raleigh fig. 19).

Claim 27: Rajkumar and Raleigh teach the method of Claim 26, wherein the computer-scannable code is a QR code (Raleigh col. 27, lines 61-65 “the information … is … a quick response (QR) code”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199